 UNITED MINI W)ORKERS AN) IPAHO())Y COAL CO.International Union, United Mine Workers of Amer-ica and Peabody Coal Company and WagnerEquipment Company. Case 27-CE-22October 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) MI.MBHIRSJFNKINS ANI) PNE I 1OOn July 22, 1980, Administrative Law Judge Mi-chael D. Stevenson issued the attached Decision inthis proceeding. Thereafter, Respondent Interna-tional Union, United Mine Workers of America,filed exceptions, a supporting brief, and a replybrief, and Respondent Peabody Coal Companyfiled a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,l and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that Respondent International Union,United Mine Workers of America, its officers,agents, and representatives, and Respondent Pea-body Coal Company, Denver, Colorado, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.i e agree ith the Adml\nslrailmic I alu Judge Ihia memhers f hePil Co mmlttee v crc auth rized Io act for he ilnion pursuanl t I heCommittlle', duni under the collecive-bhargaining agreement to adjustdispules hetscecnl the nune management and employees. We thereforefilnd It unncccssir T i rel oni the Admlinistratle Lass Judge's discussonconcerning the relevance of agency under Sc 8(e) of the ActRespondent International Union. United Mine Workers of America.has excepted to certain credibility findings made by he Administrativelaw Judge It is he BHoard's established policy nt t oerrule an admin-istraise law judge', resoluions ith respect to credihility unless theclear preponderance of all of the relevant evidence convsinces us that theresolutions are incorrect Standard Dr' Wall Produc. Inc., 91 NI.RBt 544(1950), enfd 188 F.2d 362 {3d Cir. 1951) We have careffully examrinedthe record and find ito) basis fr reversing his finding,DECISIONSIAtliMENT OF THE CASEMICHAEl D. SFVENSON, Administrative Law Judge:This case was heard before me at Denver, Colorado onFebruary 19, 1980,1 pursuant to a complaint issued bythe Regional [)irector for the National Labor RelationsBoard for Region 27 on January 10. 1980, and which isbased on a charge filed by Wagner Equipment Company(herein called Wagner) on December 26. The complaintalleges that the Respondents International Union, UnitedMine Workers of America (herein called UMWA) andPeabody Coal Company (herein called Peabody) haveengaged in certain violations of Section 8(e) of the Na-tional Labor Relations Act, as amended (herein calledthe Act).IssueWhether a provision of Respondents' current collec-tive-bargaining agreement, article II, (g), (2), "Repairand Maintenance Work" violates Section 8(e) of the Acton its face and as interpreted and applied b Respond-ents.All parties were given full opportunity to participate,to introduce relevant evidence. to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, UMWA, and Peabody.Upon the entire record of the case, and from my oh-seration of the witnesses and their demeanor. I makethe foillowing:FINI)INGS O FCl I1. [It 1t 1P1 OYE IR'S BI SINI SSRespondent Peabody admits that it is a Delawarc cor-poration engaged in the business of mining coal andhaving a strip mining site located near Hayden Colora-do. It further admits that during the past year, in thecourse and conduct of its business, Peabody has sold andsent goods and materials valued in excess of $50,00() tocustomers outside the State of Colorado. Accordingly, itadmits. and I find, that the Employer is engaged in com-merce and in a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. IHE I.ABOR OR(iaNIZALItON INVOI VII)Respondent UMWA admits, and I find, that it is alabor organization within the meaning of Section 2(5) ofthe Act.Ill. THE AI.I.EEI) UNFAIR I AHOR PRACTICESA The FactsPeabody and UMWA negotiated a collective-bargain-ing agreement which at all times material to this casewas in full force and effect. The controversy herein pre-sented involves one portion of that agreement; article II,"Scope and Coverage," section (g), "Contracting andSubcontracting," (2) "Repair and Maintenance Work."This section reads as follows:(2) Repair and Maintenance Work-Repair andmaintenance work customarily performed by classi-' All dates herein refer to 1979 unless ilherisse ndicaled253 NLRB No. 20171 I)ECISIONS OF NATI()NAL LABOR RELATIONS BOARDfied Employees at the mine or central shop shall notbe contracted out except (a) where the work isbeing performed by a manufacturer or supplierunder warranty, or (b) where the Employer doesnot have available equipment or regular Employeeswith necessary skills available to perform the workat the mine or central shop, provided, however,that the work shall he performed by UMWA mem-bers to the extent and in the manner permitted bylaw.Certain facts and circumstances surrounding theabove-cited section of the contract are material to thecontroversy herein. On or about December 10, aMonday, two employees of Wagner Equipment Compa-ny reported for work at Peabody's Seneca minesite. Atthis time, Peabody had three mechanics on the shift whowere capable of doing the work performed by theWagner employees. Peabody brought in two Wagnermechanics because there was more work available thancould be done by Peabody mechanics, and because Pea-body wanted Wagner mechanics to install an engine insome equipment, thereby receiving a warranty on theengine which would not otherwise be available.Both of the Wagner employees testified at the hearing.Douglas White and Tom Edwards testified that onThursday, December 13, they were working at an insidearea at the Seneca shop. White was installing a rebuiltengine in sonime Peabody equipment and Edwards asreassembling an engine which Peabody mechanics haddisassembled. Edwards had worked at Peabody beforeon warranty work and doing other types of work, butWhite had not. No complaints had been made on theseprior occasions.While White and Edwards were doing the inside workdescribed above, two Peabody mechanics were workingin an outside area in temperatures of approximately 20below zero. These mechanics learned of the Wagnerpeople working inside and complained to two other Pea-body employees who were members of the Pit Commit-tee. At hearing the parties stipulated that the "Pit Com-mittee" was the same as the "Mine Committee" de-scribed in article XX of the contract. Basically, membersof the Pit Committee were elected by their fellow em-ployees to represent the employees' interests at the initialstages of disputes between union and management overterms and conditions of employment.The two members of the Pit Committee to whom thePeabody mechanics complained were George Deather-age and George Temple, both of whom testified at thehearing. They admitted speaking to the two Wagner em-ployees. First, however, they spoke to the mine superin-tendent, Donald Zulian, also a witness. There are con-flicts in the testimony regarding exactly what was said.Zulian was approached by Deatherage and Temple inhis office and asked whether the Wagner employeeswere doing warranty work. Zulian said he did not thinkso. Then one of the two told Zulian that the Wagnerpeople would have to be signed up for the UMWA, towhich Zulian responded, "Go and sign them up your-selves." Both Deatherage and Temple denied saying toZulian that the Wagner employees would have to jointhe UMWA. Although Deatherage does rememberZulian saying, "sign them up," he did not describe thecontext. I resolve this dispute in favor of Zulian, becausehis version of the conversation is consistent with theWagner employees and because the testimony of Death-erage and Temple seemed inherently improbable on thispoint.Another conflict involved the conversation withWhite and Edwards. They testified that they were ap-proached by Deatherage and Temple in the late after-noon of December 13 and asked whether they were per-forming warranty work. When told the work being donewas not warranty work, the Peabody employees askedwhether White and Edwards were interested in joiningthe UMWA and the Wagner employees responded thatthey were not as they already belonged to another union.Whereupon, White and Edwards were told that theybetter leave.Deatherage and Temple denied that they asked theWagner employees to leave the Peabody premises. Wit-ness this exchange:[General Counsel] Q. You never suggested thatto either of them that they leave?[Deatherage] A. No, sir, George and I looked ateach other and we didn't know what to do and welooked at them and they were in the same shape wewere.I reject this testimony because it is incredible to be-lieve that where Peabody mechanics felt they wereworking in temperatures of 20 below zero becauseWagner mechanics were doing their work indoors andwhere they complained to members of the Pit Commit-tee about this perceived injustice. I cannot believe thatDeatherage would say he did not know what to do.After White and Edwards consulted both with a supervi-sor at Wagner and with Mine Superintendent Zulian, alldecided they would leave work for that day. While itwas close to 4:30 p.m., the normal quitting time, Wagnermechanics on detail to Peabody generally worked over-time. Zulian told White and Edwards that he would tryto resolve the matter and have the men return the nextday. However, White and Edwards did not return toPeabody the next day or ever.A few days later, Zulian had one or two additionalmeetings with the Pit Committee to resolve the matterinvolving Wagner. The UMWA took the position thatWagner should do no work at Peabody except for war-ranty work. At one of these December meetings, Zulianwas told by an unidentified member of the Pit Commit-tee that if Wagner continued to perform nonwarrantywork at Peabody, the Company might end up short awork force. Zulian interpreted this remark to mean thatsome people probably would not report for work.Subsequent to these unsuccessful attempts to resolvethe matter at the company level, a formal grievance wasfiled on January 3, 1980. This was after a charge hadbeen filed by Wagner with the Board. On January 9,1980, the grievance was settled by Peabody agreeing tothe UMWA's position.172 UNI II-l) M1IN I WO(RKE RS ANDI) 'ITAt)I)Y (()&-I C()Joe Garcia a UMWA official at the district level, tes-tified that in October a incident occurred at Peabodswith a contractor ntamed Robinrson pcrftorming orkwhich was custlomarily performed by UMWA peopleunder the contract. In this case Robinson was a UMWAsignatory. but the Union still took the position that thedisputed work had to be done by Pcabody UMWA em-ployees. Thus Garcia concludled that it makes no differ-ence to his union whether a contractor is ULMWA or not.Their position is. if the disputed work falls under thework jurisdiction clause of the contract, then it must bedone by Peabody UMWA people.B. 4nalysis and ConclusionsI begin with the very recent case of 'nited MineWborkers of America, Local No. 1854 and L'n'ted MineWorker o'. America (,4ma. Coal Companv, 238 NLRB1583 (1978). affd. in relevant part 614 F.2d 872 (3d Cir.1980). The provision of the contract at issue in the in-stant case is a verbatim provision of a contract found tohave violated Section 8(e)2of the Act in Amax CoalCompany. Although Respondents here offer a factual de-fense different from that proposed by Respondent inAmax, I am constrained to hold preliminarily that theGeneral Counsel has clearly proven a prima facie case. That is, the provision here at issue is plainly intended toprotect, preserve, acquire, or reclaim work for unionmembers generally (i.e., outside the immediate bargainingunit); therefore, it violates both Section 8(e) and8(b)(4)(B) of the Act on the theory that it exceeds thelegitimate interests of the unit employees vis-a-v/s theirown employer and is, therefore, tactically calculated tosatisfy union objectives elsewhere.4I am of the view that the provision at issue was inter-preted by the parties in accord with its plain meaning;i.e, to coerce the Charging Party to join the UMWA orto lose the Peabody work. The credited testimony in"The Facts" portion of this opinion clearly shows this tobe so. Briefly, I found that two members of the Pit Com-mittee asked the Wagner employees to join theUMWA.sWhen White and Edwards declined on thegrounds that they were members of another union, theywere asked to leave. Subsequently, Peabody acquiescedin UMWA's position by terminating the employment ofthe Wagner employees pursuant to the demand of the2 Sec 8(C) f Ihe Act provides in pertinelit partIt shall be an unfair lahbor practice for an, labor organizatlioln andany emploer t enter Into any cnliract or agleerinlilt express oi im-plied, whereby such employer agrees to cease doing busi-ness with any other person, and all contract or agreement con.tainig such an agreement shall he to such extent uneniforceahle ndvoida See alsot nited Minl Worker (WHugncnr .quipm,oli), J)-(Sf') 177 77.where again the exact clause now in issue was found hy the admilllira-live law judge It violate Sec 8(e) of the Acl4 Local Union .o. 282, affiliated with the International Brotherhold ofleamsters Chuuffiur, Warrthuserntn and llpers oif .4ntlrira iD I borun-ato. Inc), 197 NLRB 673, 677 1972)5 Witness this exchange[iGeneral Counsel Q Arid you asked hin [Whilel if h hbelongedto the LIMWA[Deatheragel A I don't kno if I I I didn't specifically aIk hinm iIIthose terms I behlieve I asked him if he would he u.tlng to jorn iurunion I didn't ask him if he belonged to t'ur tUnionUIMWA and by agreeing to the settlement of the griev-anlce wvhich resulted from the Wagner incident. It asclear to me that the eents in question occurred here notbecause Wagner nmechanics were working inside anridP'eabody mechanics cre orking outside, but becausenon-ULM WA employees w ere working inside andUNMWA employees were snorkrig outside. Why elsewould the Wagner employees hase been asked to jointhe UWA and told to leave %shen they declined. Inthis respect. I have conlsidered the testimony of UMWAofficial Garcia regarding a prior incident with a contrac-lor named Jackson. I assume without finding that Jack-son was a UMWA signatory as described by Garcia. Ifurther assume that he was precluded from performingwork at Peabody by the UMWA's objection. I evenassume the conclusion that the UMWA's objective therewas only to preserve work for its members at Peabody atthe expense of its members with Jackson. In the instantcase, however, the credited evidence shows that theUMWA's objected to Wagner employees only becausethey were ot UMWA employees. That the UMWA arindPeabody, for whalever reason, may have elected to actlawfully in October does not detract from the unlawfulconduct here. Moreover, as the General Counsel pointsout. Zulian testified without contradiction that Peabodyhad more maintenance work to be done than qualifiedPeabody mechanics to do it." Thus, no work was beingtaken from UMWA members, but, rather. they insistedon the removal of the Wagner employees to gain theirillegal secondary objectives; i.e., coercion of Wagner em-ployees into UNIWA membership.While it is true as UMWA argues that neither thegrievance nor the settlement reflects any concern overthe union membership or lack of membership of any sub-contractor employees, it is also true that the grievancewas filed on January 3. 1980, about a week after thecharge in this case was filed. Thus, the wording of thegrievance and the settlement of January 9, 1980, is sus-pect, especially in the context of the facts of this case.As to UMWA's argument that the Pit Committee wasnot proven to be agents of the UMWA for the purposeof interpreting or applying the provision in question. Ireject that argument: first. the provision in question isunlawful on its face so its subsequent interpretation is notcrucial; second, its unlawful interpretation was ratifiedby the International Union;7third, I find that the PitCommittee was an agent of the UMWA for the purposeof binding it in the context of the istant case." Thus, thei This important point u as not covered in Ciarcia's testimony regardilg the Jackson incidenl: 1 g (arciL learned of the \Wagner incident on December 2(1 or 21aid subsequenttl ad'iscd Cobh. president of the UMWA local at Pea-hody t ile a grlc, ance oser the matter. At no lime did Garcia or Cobbhhexpressly disavow the representalions of the I'il Committee, rather. I findthat the, acted ill complete accord with these representationsIn cosiderilg the agency argument I also accept nd adopt Pea-hody's argumentAgency is not all isue because the reference to unfair labor practiceshs a labor organization or it, agents refers only to unfair lahor prac-tuiC arlnsiig under (h) of the Act Sectlon 8te) f thli Act doesnot refer t igeit buit to li) t'h libor rganii/itn aind emploserAccolrdtgls ig is ite I IItI hbc proxicd 1 the same manner as a(';onrnu'd173 I)ECISIO()NS ()F NATI()NAI. IABR REI.ATIONS BO()ARDcommittee existed pursuant to Respondent's contract rep-resenting UMWA's interest in grievance resolution as de-scribed in article XX, (c), "Grievance Procedure 2."Peabody also argues that if a violation of Section (e)occurred, only a portion of the provision in question isunlawful:..provided, however, that the work shall be per-formed by UMWA members to the extent and inthe manner permitted by law.This argument has merit and I will recommend to theBoard that only that portion of article Il,(g),(2), quotedabove be struck from the Respondents' collective-bar-gaining agreement. As authority, I rely first on articleXXV (Severability Clause), section (a) (General Rule), ofthe contract:Except for the provisions of Section (b) of this Arti-cle, if any provisions of this Agreement is declaredinvalid, all other provisions of this Agreement shallremain in full force and effect.In addition, I rely on the legal authorities cited by Pea-body. In Meat and Highway Drivers. Dockmnen, Ielpersand Miscellaneous Terminal Employees, Local 710, Inter-national Brotherhood of Teamsters [Wilson & Co.] v.N.L.R.B., 335 F.2d 709 (D.C. Cir. 1964), the court notedthat the Board found objectionable only a portion of aclause in a contract yet its order ran against the entireclause. There, as here, deletion of the unlawful materialwould leave the total collective-bargaining agreement ina state close to what the parties contend they always in-tended anyway. Further, as explained below, deletionwould satisfy totally the requirements of Section 8(e).Thus, the court held that no more of the contract shouldbe invalidated than is unlawful, "where the excess maybe severed and separately condemned as it can here."N.L.R.B. v. Rockaway News Co., 345 U.S. 71, 79 (1953)."See also Lewis v. Seanor Coal Co., 382 F.2d 437, 440, fil.6 (3d Cir. 1967), cert. denied 390 U.S. 947 (1968).In conclusion, I find that absent the offending material,the provision of the contract at issue is not unlawful. InPacific Northwest Chapter of the Associated Builder &Contractors. Inc. v. N.L.R.B., 609 F.2d 1341, 1346 (9thCir. 1979), the court stated:In National Woodwork Manufacturers Association v.N.L.R.B., 386 U.S. 612 ...(1967), the SupremeCourt read into Sec. 8(e) a distinction between pri-mary and secondary objectives. An agreementwhich advances only primary objectives of the bar-violation of Section 8(b) of the Act. The Pit Committee enforces thecontract Therefore, it acts for the UMWA9 In the normal case where a decision of the Board is at odds with acircuit court of appeals. I am, of course, bound to firllovw the Board'srule. tiere, however, that issue is not presented. First, the Supreme Ciurthas spoken on the matter and this hinds all; second, even withoutRockaway Vews Co.. uprua, it is not at all clear the Board would rule dif-ferently here since the facts are different than in Meat & Highway DrUer;finally the General Counsel here does not argue to the contrary of myrecommended Order since he asks only that an "appropriate order shouldissue," holding that Sec 8(e) of the Act has been violated This, I willdo.gaining employees, such as preserving work oppor-tunities, is not unlawful.The circuit court went on to explain that under NatrlionalWoodwork Manuclturer Association, each disputedagreement must be examined to see whether, under allthe surrounding circumstances, the Union's objective waspreservation of work for the employees, or whether theagreement was tactically calculated to satisfy union ob-jectives elsewhere. By this standard, I am satisfied thatarticle 11,(g).(2), absent the stricken material, does notviolate Section 8(e) of the Act, since it serves only topreserve work opportunities of P'eabody employees.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCI USIONS Or Lxw1. By entering into and reaffirming a portion of theclause of their collective-bargaining contract (art. II. sec.(g),(2)) relating to the contracting out of repair andmaintenance work as heretofore described and as foundherein, Respondents Peabody and UMWA engaged inunfair labor practices within Section 8(e) of the Act.2. These unfair labor practices affect commerce withinSection 2(6) and (7) of the Act.THi- RMEDYHaving found that the Respondents have engaged inunfair labor practices, I shall recommend that they ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'°Respondent, International Union, United Mine Work-ers of America, its officers, agents, and representatives,and Respondent Peabody Coal Company, its officers,agents, successors, and assigns, shall:1. Cease and desist from entering into or reaffirmingthat portion of the clause of their collective-bargainingcontract article II, section (g),(2), relating to the con-tracting out of repair and maintenance work, as hereto-fore described, and from violating the Act in any like orrelated manner.2. Take the following affirmative action necessary toeffectuate the purposes of the Act:(a) Post at their respective places of business copies ofthe attached notice, marked "Appendix."" Copies of thenotice, on forms provided by the Regional Director for"' In the event no execeptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, he adopted by the Board andbecomc its findinlgs conclusions. and Order, and all objections theretoshall be deemed waived for all purposes'' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enfoircing anOrder if1' the National Labor Relations Board."174 LUNI I ) MINl WO()RKIRS ANI) I'lEAHD)IV) ()AI C()Region 27, after being duly signed hy representallLixLs ofboth Respondelts, shall be posted by Respondents imme-diately upon receipt thereof and he maintained by themfor 60 consecutive das thereafter i conspicuous laces.including all places .%here noticcs to cniployees on thcone hand, arid to menlbers on Ihe otlher. are cuslonnarilvposted. Reasonable steps shall be taken h Respondentsto insure that said notices are not altered, defaceid, orcovered hy any other material.(b) Furnish said Regional I)irector ith signed copiesof the said notice for posting bh Wagner ILquipnmclCompany, should it so desire. at all places here noticLesto its employees are customarily, posted.(c) Nofify the Regional Director for Region 27. miiwriting, \, ithin 20) days from the date of this Order, whatsteps Respondents have taken to conipl herewith.APPENI)IXNot) I I To M'I () I I S NI) \ I` MNIt RSP(sl t 1 1) II ()RD R )f i111N\ I 1( \I [. )4R RII \ S1( IONS HO()RI)\ii .gcncll' ofI' the Unittl Stlats (overlnllenlW'l \ i I N enlter into or reaffirnl that portionof the clause of our collecti\e-bargaining conlract(art 11, sec. (g).(2)) relatling to the contracting outotf repair and maiiteniaince \vork Arid more specifi-ca;lly tdescribed a1s folloxs:provided, however, that the work shall beperi',rmcd h UMW WA members to the extent andinl the marnner permitted by la .W %\11i I Not violate the Act in any like or re-I;atcd manner.PI\: \lOt)l Cot Col f)' NIN I I RN \ I1ON 1t UNION. UNI t ) MI\ORKIRS O Ai R( 175